          Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 1 of 24                      FILED
                                                                                    2021 Apr-12 AM 11:03
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION
TERI WILLIAMS INDIVIDUALLY AND                                ]
AS NEXT OF FRIEND                                             ]
OF MINOR KIRBY WILLIAMS,                                      ]
MACKYNZIE KIRBY, AND                                          ]
GABRIELLE KIRBY                                               ]
                                                              ]
PLAINTIFFS,                                                   ]     CASE NO.
                                                              ]
v.                                                            ]
                                                              ]     JURY
CITY OF ATHENS, a municipal corporation,                      ]     DEMAND
TREY HOLLADAY, individually and Interim                       ]
Superintendent of Athens City Schools,                        ]
RICK CARTER, individually and as                              ]
Interim Principal Athens High School,                         ]
RANDY VICKERS, Athens Police Officer,                         ]
BOBBY HAND, Athens Police Officer, and                        ]
TERRY HAND, Athens Police Officer.                            ]
                                                              ]
DEFENDANTS.                                                   ]


                                    COMPLAINT

                            JURISDICTION AND VENUE

     1. This Court has federal question jurisdiction pursuant to 28 U.S.C §§ 1331,

        1343, 42 U.S.C. §§ 1983 and 1988, and the Fourth and Fourteenth

        Amendments to the United States Constitution. This Court has supplemental

        jurisdiction pursuant to 28 U.S.C § 1367 (a). Plaintiffs allege that they had the

        right under the Fourth Amendment to be safe and secure against excessive


                                                                                       1
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 2 of 24




   force and unreasonable searches and seizures and that they had a right to record

   the conduct of the Athens Police officers effecting arrests on the Athens High

   School campus.

2. The events and conduct of the Defendants complained of occurred within the

   Northern District of Alabama, Northeastern Division at Athens High School

   (AHS) located in Limestone County, AL. This case is properly brought in the

   Northern District of Alabama.

                                       PARTIES

3. Plaintiff Teri Williams is an individual who resides in Athens, Alabama and

   is the mother of Kirby Williams who is seventeen (17) years at the time of

   filing this complaint and was fifteen (15) years old at the time of the events

   that form the basis of this complaint. Williams brings this action individually

   and on behalf of her minor son.

4. Plaintiff Mackynzie Kirby is an individual above the age of 19 years. She

   was seventeen (17) years old at the time at the time of the events that form

   the basis of this complaint.

5. Plaintiff Gabrielle Alexis Kirby is an individual above the age of 19 years.

   She was seventeen (17) years old at the time at the time of the events that

   form the basis of this complaint.




                                                                                    2
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 3 of 24




6. Defendant, City of Athens, is a municipality incorporated in the State of

   Alabama. Although it has no duty to provide security for the students and

   staff of schools operated by the Athens Board of Education, it has voluntarily

   assumed that duty by providing Athens Police Officers for various Athens

   City schools, including AHS.

7. Defendant, Trey Holladay (Holladay), is over the age of 19 years and was, at

   all relevant times, the Superintendent for the Athens City Schools System. He

   was so appointed by the Athens Board of Education. As such, he was an agent

   and official of the Athens Board of Education. He is sued in his individual

   capacity and also as an agent and official of the Athens Board of

   Education/Athens City Schools. Holladay was fired from Athens City Schools

   in October 2020. He was placed on administrative leave in June of 2020 after

   the FBI raided his home as part of a two-year-long investigation that resulted

   in his being charged with conspiracy, fraud, and identity theft.

8. Defendant, Rick Carter (Carter), is over the age of 19 and was, at all relevant

   times, the Interim Principal of AHS. He is sued in his individual capacity.

9. Defendant, Randy Vickers (Vickers), is over the age of 19 years and was, at

   all relevant times, a police officer for the Athens Police Department. He is

   sued in his individual capacity.




                                                                                  3
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 4 of 24




10. Defendant Bobby Hand (B. Hand) is over the age of 19 years and was, at all

   relevant times, a police officer with the Athens Police Department. He is sued

   in his individual capacity.

11. Defendant, Terry Hand (T. Hand), is over the age of 19 years and was, at all

   relevant times a police officer with the Athens Police Department. He is sued

   in his individual capacity.

12. The defendants, as stated in the caption of the complaint, were at all times,

   legal persons or entitles within state of Alabama. They were state actors

   during the course of this incident as more particularly described below, in

   that they used the power of the state to effectuate excessive physical force

   against Kirby Williams (“Williams”), Mackynzie Kirby (“M. Kirby”), and

   Gabrielle Kirby (“G. Kirby”). At all relevant times, the individual defendants

   were acting under color of state law.

                                    THE FACTS

13. Substantially all the events complained of occurred on or near the campus of

   AHS on or about April 10, 2019.

14. Within six months of the date of the actions made the basis of this claim, the

   City of ATHENS was given notice of the potential claims made the basis of

   this lawsuit and/or Plaintiff(s) otherwise filed a notice with the City of




                                                                                     4
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 5 of 24




   ATHENS in compliance with Section 11-47-23 and 11-47-192 of the Code of

   Alabama.

15. Plaintiff Terri Williams is the mother of Kirby Williams.

16. WILLIAMS was an A-B honor roll student and a sophomore at the time of

   the events that form the basis of this complaint.

17. M. KIRBY was an A-B honor roll student and a sophomore at the time of the

   events that form the basis of this complaint.

18. G. KIRBY was an A-B honor roll student (3.2 GPA), National Art Society

   member, Girls Basketball Team Captain, and a senior at the time of the

   events that form the basis of this complaint.

19. Upon information and belief, Vickers, at the time he was hired by the Athens

   Police Department and prior to being allowed to provide “security” and/or

   policing duties at AHS, had a documented history of domestic violence, drug

   abuse and/or applying excessive force in the performance of his official

   duties.

20. On or about March 25, 2019, Carter was installed as an interim principal at

   AHS.

21. At that time, Carter had no prior experience serving as a principal in a high

   school setting.




                                                                                    5
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 6 of 24




22. The City of Athens and Athens Police Department claim not to have a

   formal School Resource Officer Program. However, members of Athens City

   Schools routinely refer to the APD officers as “SRO’s,” or School Resource

   Officers.

23. The City of Athens does not require any formal training for its officers who

   provide policing and/or security services in school or educational settings.

24. At all times relevant, the National School Resource Officer and the Alabama

   School Resource Officer programs provide training, resources, guidance, and

   certifications for many municipalities that place law enforcement officers in

   school settings.

25. On or about April 9, 2019, five (5) AHS students, were suspended (21 days

   of In-School-Suspension) for being overly talkative or disruptive in class.

   The class in question was taught by Ms. Megan Dillard, a first-year teacher.

   The suspended students were all seniors and African-American. The students

   were all in good academic standing, on schedule to graduate and “walk” at a

   graduation ceremony on or about May 23, 2019.

26. Carter, in response to hearing the complaints concerning the students stated

   “I am the new sheriff in town,” which seemed to only add to the intensity of

   the dispute.




                                                                                   6
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 7 of 24




27. The students and their parents believed the punishment was too harsh and

   they scheduled a meeting for April 10, 2019 to discuss the same.

28. The suspensions would have prevented each of the students from

   participating in senior activities such as prom, graduation ceremony, and

   other senior week activities. Moreover, the suspensions did not comply with

   the terms of the AHS code of conduct policies and procedures.

29. The students also requested that other students from Ms. Dillard’s class join

   them for the April 10th meeting with the principal to provide additional

   perspective and testimony in support of their position and permission was

   granted for the other students to join the meeting.

30. The meeting was to occur in the principal’s office, located near the front

   entry of the school and was set to occur at or around noon near the time of

   the recess period commonly referred to as “Power Hour.”

31. The five seniors believed that they had been unfairly targeted by Ms. Dillard

   and Carter due to their race as African-Americans and sought redress of this

   issue during the meeting with the interim principal.

32. Ms. Dillard had threatened to have the high school senior students expelled

   and arrested for what she described as disruptive behavior, allegedly being

   overly talkative.




                                                                                    7
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 8 of 24




33. Kirby Williams and M. Kirby were not members of the group of five students

   referenced above nor were they members of Ms. Dillard’s class but, because

   it was “Power Hour,” they happened to be in the area of the AHS near the

   front office, main foyer, and main lobby.

34. G. Kirby was a member of the group of five students referenced above and in

   Ms. Dillard’s class.

35. During or after the April 10th meeting there was a disagreement between one

   of the students and an Athens Police Officer that resulted in the student being

   arrested and charged with disorderly conduct.

36. Many students, teachers, and a few parents witnessed the arrest. Some

   students and parents believed the arrest was unwarranted and expressed the

   same to the Athens police officers on the scene at the school.

37. Three students, including G. Kirby and Williams, were arrested and charged

   with disorderly conduct and/or resisting arrest.

38. One parent was also arrested and charged with disorderly conduct and

   resisting arrest.

39. On or about April 10, 2019, Kirby Williams was arrested and charged with

   disorderly conduct and resisting arrest. The minor-child had no previous

   allegations of unlawful conduct and no juvenile record.




                                                                                  8
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 9 of 24




40. On or about April 10, 2019, G. Kirby was arrested and charged with

   disorderly conduct and resisting arrest. The minor-child had no previous

   allegations of unlawful conduct and no juvenile record.

41. On or about April 10, 2019, M. Kirby, was assaulted by Vickers and, as a

   result, sustained serious injuries including a dislocated shoulder.

42. Kirby Williams and G. Kirby sustained physical injuries including

   contusions, bruises, abrasions, and soreness of their wrists.

43. At the time of Williams’ arrest, it is undisputed that she was outside the

   school and not in the foyer area.

44. Just prior to Williams being arrested, students had congregated or otherwise

   assembled inside the building near the front office, main foyer and main

   lobby.

45. G. Kirby had express permission to be in the front office as she had an

   appointment to speak with the principal.

46. M. Kirby was present in the main foyer/lobby area initially due to the “Power

   Hour” break and later because she was being “checked out” of school early

   by express permission granted by her mother.

47. At the time of his arrest, Williams was standing alone, not assembled or

   otherwise standing with a group of students.




                                                                                   9
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 10 of 24




48. The video and audio recordings provided by APD (bodycam video of B.

   Hand and Vickers), AHS surveillance video and video recorded by AHS

   students will confirm that at the time of, and just prior to, Williams’ arrest

   these facts:

       a. Williams was recording the arrest of Amanda Loggins and was at

          least 10-15 feet away from B. Hand as B. Hand placed Loggins into

          the patrol car and that Williams was not yelling anything and certainly

          not any profanities;

       b. Williams was not interfering with the arrest or engaged in any activity

          that could reasonably be deemed as posing a physical threat to

          Vickers or B. Hand;

       c. B. Hand and Vickers yelled at him to “go! go!” and Williams began to

          walk backwards to the school entrance but did not initially stop

          recording;

       d. Vickers, without any verbal warning or indication that he was placing

          Williams under arrest, initiated physical contact with Williams by

          grabbing his arm and wrist as Williams was retreating towards the

          school (i.e., complying) and that Williams stopped recording and

          dropped his phone due to being grabbed;




                                                                                    10
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 11 of 24




       e. Williams was standing alone at the time Vickers first made physical

          contact with him;

       f. Williams was not yelling or creating a disturbance at the time that

          Hand and Vickers verbally engaged him or at the time Vickers

          initiated physical contact with him;

49. The relevant portion of the arrest reports are as listed below:

       a. “Officer Bobby Hand had a subject in handcuffs and as he is walking

          the subject to his patrol car another student was following him.

          Officer Hand asked me to get the student to leave but when I told the

          student “Kirby Williams” to leave he started yelling loudly and did

          not disperse. After Kirby failed to following (sic) orders and was

          yelling at me I attempted to arrest him for disorderly conduct. I

          grabbed Kirby’s left wrists (sic) to place him in handcuffs but he

          started resisting and trying to jerk his arm away.” Ofc. Randy Vickers

          – Arrest Report Additional Arrest Narrative Continued

       b. “When I placed Mrs. Loggins in the back of my patrol unit, another

          student was coming up on me. He was identified as KIRBY. Officer

          Randy Vickers was nearby and I advised him to have the student

          escorted back. When I closed the door on Mrs. Loggins, I turned

          around and noticed that Officer Vickers had to get hands on with the



                                                                                11
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 12 of 24




          student…I ran over and assisted grabbing the students left arm and

          placing it behind his back while holding him down.” Ofc. Hand –

          Arrest Report Arrest Narrative

50. The relevant portion of the video footage provided by APD in response to

   Williams’ request for discovery may be summarized as follows:

       a. “Go! Go! Get him out of here!” – B. Hand

       b. “Get out of here! Get out of here!” – Vickers

       c. “Don’t touch me” states Williams as he is retreating after hearing B.

          Hand’s statement and Vickers’ statement.

51. At the time of his arrest, there was no crowd and no one with whom Williams

   was congregating.

52. Additionally, there was no yelling or profanity from Williams.

53. Then without warning or any other order, Vickers grabbed Williams’ left

   arm.

       a. “Don’t touch me! Get off of me!” states Williams.

54. B. Hand then, after physical contact was initiated by the officers, placed his

   weight on top of Williams and said “stop resisting.”

55. Williams then pleads and cries:

       a. “Please, please, please” “Stop!” “I ain’t do nothing” “Please, please,

          please” “I ain’t even moving!”



                                                                                     12
         Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 13 of 24




           b. B. Hand or Vickers ordered, “Put your right arm behind your back”

               states.

           c. “Ah, ah, I can’t” “I can’t move” said Williams.

    56. Upon being handcuffed, Williams was escorted to the patrol car and he was

       understandably upset. This is the first instance in which you hear yelling or

       profanity from Williams.

                                           COUNT I
    RETALIATORY ARRESTS SECTION 1983 VIOLATION OF THE FIRST
                     AMENDMENT (Vickers, B. Hand, T. Hand)
    57. Terri Williams, for herself and as next of friend of Kirby Williams, hereby

       adopts and realleges each and every allegation in paragraphs 1 through 56 of

       this complaint as if fully set out herein.

    58. Prosecution instituted for the purpose of punishing the respondent’s exercise
       of constitutional rights provides a sufficient legal basis to support Williams’
       §1983 claims arising from the same conduct. See Holt v. Virginia, 381 U.S.
       131 (1965); cf. Wright v. Georgia, 373 U.S. 284 (1963); Sobol v. Perez, 289
       F. Supp. 392 (E.D. La. 1968); Lozman v. City of Riviera Beach, Florida, 138
       S. Ct. 1945 (2018). “Appellate courts throughout the country have
       unanimously held that citizens have a constitutional right to record the public
       actions of on-duty police officers so long as they do not physically interfere
       with those actions.” 1


1
 Glik v. Cunnife, 655 F.3d 78, 82(1st Cir. 2011)(affirming First Amendment “right to videotape
police carrying out their duties in public”); accord Gericke v Begin, 753 F.3d 1 (1st Cir. 2014);
Fields v. City of Phila.,2017 U.S. App. LEXIS 12159, at *$(3d Cir. July 7, 2017)(“joining

                                                                                                13
         Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 14 of 24




  59. Williams had a First Amendment “free speech” right to record matters of
      public interest. Free speech is limited where there is a lack of information on
      matters of public interest and public concern. The ability of the public to be
      informed regarding matters such as the “policing” of students and other
      citizens on a high school campus is without question a matter of public
      interest and public concern. In Smith v. City of Cumming, 212 F.3d 1332
      at1333 the Eleventh Circuit recognized “a First Amendment right, subject to
      reasonable time, manner and place restrictions, to photograph or videotape
      police conduct.”
  60. Defendants B. Hand, T. Hand and Vickers, knew or should have known of
      Williams’ First Amendment “free speech” right to record matters of public
      interest, namely the arrest of a fellow student or the parent of a fellow student
      in a public setting.
  61. Here, Williams, attempted to record the arrest of Amanda Loggins on the
      campus of AHS. Williams complied with the officers’ commands and did not
      interfere with the arrest or otherwise create any reasonable apprehension of
      fear or public disturbance in recording the officers or thereafter prior to the
      arrest.




“growing consensus” of circuit courts upholding First Amendment right to “photograph, film, or
otherwise record police officers conducting their official duties in public”); Turner v. Driver, 848
F.3d 678, 690 (5th Cir. 2017)(“We agree with every circuit that has ruled on this question: Each
has concluded that the First Amendment protects the right to record the police.”); Am. Civil
Liberties Union of Illinois v. Alvarez, 679 F.3d 583, 600-01(7th Cir. 2012)(recognizing First
Amendment right “to openly audio record the audible communications of law-enforcement
officers…when the officers are engaged in their official duties in public places”); see also
Schnell v. City of Chicago, 407 F.2d 1084, 1085-86(7th Cir. 1969)(recognizing “constitutional
right to…photograph news events”; the news events were demonstrations against the police at
the 1968 Democratic National Convention in Chicago), Fordyce v. City of Seattle, 55 F.3d 436,
439(9th Cir. 1995)(recognizing “First Amendment right to film matters of public interest” in
context of public demonstration directed in part against police)

                                                                                                 14
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 15 of 24




62. Video evidence and witness testimony confirm that Williams was more than
   10-15 feet away from the arrest as it occurred and that when Williams was
   told to “go, go!” he actually began to walk backwards towards the school.
   Instead of allowing Williams to continue to record as he walked toward the
   school door he was seized and arguably assaulted by Vickers and then B.
   Hand.
63. B. Hand told Vickers to “get him out of here” to prevent Williams from
   exercising his constitutional right to record B. Hand’s actions. Thus, both
   the attempt to force Williams to stop recording and the subsequent arrest
   were unconstitutional.
64. Delinquency proceedings were ultimately instituted against Williams, who
   alleges the purpose of the delinquency proceedings and subsequent
   administrative punishments were retaliatory and in response to Williams
   engaging in protected activity or otherwise for the purpose of suppressing his
   “Free Speech” as protected by the First Amendment.
65. Plaintiff Terri Williams as next of friend of K. Williams alleges that Vickers,
   T. Hand, and B. Hand arrested Williams because he was recording the duties
   of a law enforcement officer in a public setting while posing no harm or
   threat of interference and thus, in violation of the Fourth Amendment of the
   United States Constitution pursuant to 42 U.S.C 1983.
WHEREFORE PREMISES CONSIDERED, plaintiffs demand judgment for
compensatory and punitive damages under Section 1983, in an amount to be
determined, for some or all of the retaliatory acts the above-named officers as
heretofore described above. Plaintiffs allege that because of the above each
suffered humiliation and shame and mental distress.




                                                                                  15
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 16 of 24




                                  COUNT II
 EXCESSIVE FORCE UNDER SECTION 1983 VIOLATION OF THE
          FOURTH AMENDMENT (Vickers, B. Hand, T. Hand)
66. Plaintiffs hereby adopt and reallege each and every allegation in paragraphs 1

   through 56 of this complaint as if fully set out herein.

67. Plaintiff M. Kirby alleges that Vickers used an unreasonable and excessive

   amount of force when he exercised the use of a martial arts, open hand blow

   to her neck, chest, back even though she was not posing any threat to the

   officers and thus, in violation of the Fourth Amendment of the United States

   Constitution pursuant to 42 U.S.C 1983.

68. Plaintiff G. Kirby alleges that Vickers, T. Hand and B. Hand used an

   unreasonable and excessive amount of force when they physically detained,

   handcuffed, hit, and shoved her though she was not posing any threat to the

   officers and thus, in violation of the Fourth Amendment of the United States

   Constitution pursuant to 42 U.S.C 1983.

69. Plaintiff Terri Williams as next of friend of Williams alleges that Vickers, T.

   Hand, and B. Hand used an unreasonable and excessive amount of force

   against Williams when they tackled, body-slammed, and tossed Williams,

   and placed the full weight of at least two officers on the back of Williams

   though he was not posing any threat to the officers and thus, in violation of




                                                                                   16
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 17 of 24




   the Fourth Amendment of the United States Constitution pursuant to 42

   U.S.C 1983.

WHEREFORE, PREMISES CONSIDERED Plaintiffs demand judgment for

compensatory and punitive damages under Section 1983, in an amount to be

determined, for some or all of the excessive acts of force of the above-named

officers as heretofore described above. Plaintiffs allege that because of the above

each suffered humiliation and shame and mental distress.


                                   COUNT III
                          ASSAULT AND BATTERY
                   (Vickers, T. Hand, B. Hand, City of Athens)

70. Plaintiffs hereby adopt and reallege each and every allegation in paragraphs 1

   through 56 of this complaint as if fully set out herein.

71. Defendant Vickers assaulted and battered Plaintiff M. Kirby by willfully and

   intentionally inflicting physical harm to her through the use of a martial arts

   physical blow to the neck, shoulder and back of the minor child in which he

   had, or should have had, knowledge that the she was a minor and posed no

   reasonable threat of harm to him.

72. Defendants Vickers, T. Hand and B. Hand assaulted and battered Plaintiff

   Kirby Williams by willfully and intentionally inflicting physical harm to him

   through the use of a full body tackle, hip toss, body slam technique and then

   placing the full weight of the officers on the back of the minor child while

                                                                                  17
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 18 of 24




   twisting and contorting his arms, back and hands, in which each had, or

   should have had, knowledge that he was a minor and posed no reasonable

   threat of harm to the them and that there was no basis in support of seizing

   him.

73. Defendants Vickers, T. Hand and B. Hand assaulted and battered Plaintiff G.

   Kirby by willfully and intentionally inflicting physical harm to her through

   the use of applying unnecessary and excessive physical force to the neck,

   shoulder and back of the minor child in which each, had, or should have had,

   knowledge that the she was a minor and posed no reasonable threat of harm

   to them.

74. Said actions of the Defendants were known by the Defendants to carry a

   probability of causing physical, medical, and psychological risks and to

   injure the Plaintiffs.

75. Said actions of the Defendants were in clear dereliction of fundamental

   humanitarian principles and in violation of rights protected by the United

   States Constitution, Alabama Constitution, state law and federal law.

76. Said actions of the Defendants, Vickers, T. Hand and B. Hand, were

   committed within the line and scope of their employment as Athens police

   officers.




                                                                                  18
     Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 19 of 24




77. As a result of the Defendants’ actions, Plaintiffs have suffered ongoing

   mental anguish, and physical, psychological, and emotional injuries.

WHEREFORE, PREMISES CONSIDERED Plaintiffs demand judgement

against Defendants T. Hand, B. Hand, and Vickers, for compensatory and

punitive damages in an amount which the jury finds reasonable and justifiable

under the circumstances, plus costs and interest.


                         COUNT IV
    FALSE IMPRISONMENT (T. Hand, B. Hand, Vickers, City of Athens)

78. Plaintiffs G. Kirby and K. Williams (Terri Williams) hereby adopts and

   realleges each and every allegation in paragraphs 1 through 56 of this

   complaint as if fully set out herein.

79. Defendant B. Hand, T. Hand and Vickers, unlawfully held Williams and G.

   Kirby against their will and deprived them of their liberty rights protected by

   the Alabama Constitution and the US Constitution when they detained them,

   respectively.

80. Williams was arrested and charged with disorderly conduct and resting arrest.

81. G. Kirby was arrested and charged with disorderly conduct.

82. Williams and G. Kirby were both detained for hours following the arrests

   cited above. All of the forgoing occurred without probable cause or other

   reasonable basis for detention. The Defendants’ malicious and sadistic



                                                                                19
       Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 20 of 24




     behavior toward the Plaintiffs described herein failed to meet contemporary

     standards of decency and caused needless and wanton infliction of pain and

     suffering.

  83. Said actions by Vickers, T. Hand and B. Hand were committed when they

     were employed by the City of Athens and in the line and scope of said

     employment.

  84. As a result of the Defendants’ actions, the Plaintiffs have suffered severe

     physical, psychological, and emotional injuries.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment

against Defendants City of Athens, Vickers, T. Hand and B. Hand for

compensatory and punitive damages in an amount which the jury finds reasonable

and justifiable under the circumstances, plus costs and interest.


                             COUNT V
       NEGLIGENT/WANTON HIRING, SUPERVISION AND TRAINING
          (CITY OF ATHENS, TREY HOLLADAY, RICK CARTER)

  85. The Plaintiffs hereby adopt and reallege each and every allegation in

     paragraphs 1 through 56 of this complaint as if fully set out herein.

  86. The City of Athens, Holladay and Carter failed to use reasonable care acts in

     hiring, training, and supervising APD police officers in particular as it relates

     to resolving juvenile issues in an educational setting, addressing,




                                                                                    20
       Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 21 of 24




     apprehending or detaining a suspect or person of interest who is a minor child

     or juvenile were below the applicable standard and were not reasonable.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray for judgment

against Defendants City of Athens, Carter and Holladay for compensatory and

punitive damages in an amount which the jury finds reasonable and justifiable

under the circumstances, plus costs and interest.


                           COUNT VI
        CLAIM FOR MUNICIPAL LIABILITY AGAINST THE CITY OF
                    ATHENS (CITY OF ATHENS)

  87. The Plaintiffs hereby adopt and reallege each and every allegation in

     paragraphs 1 through 56 of this complaint as if fully set out herein.

  88. Ala Code 11-47-190 states,


             “No city or town shall be liable for damages for injury done to or
             wrong suffered by any person or corporation, unless such injury or
             wrong was done or suffered through the neglect, carelessness, or
             unskillfulness of some agent, officer, or employee of the municipality
             engaged in work therefor and while acting in the line of his or her
             duty, or unless the said injury or wrong was done or suffered through
             the neglect or carelessness or failure to remedy some defect in the
             streets, alleys, public ways, or buildings after the same had been
             called to the attention of the council or other governing body or after
             the same had existed for such an unreasonable length of time as to
             raise a presumption of knowledge of such defect on the part of the
             council or other governing body and whenever the city or town shall
             be made liable for damages by reason of the unauthorized or wrongful
             acts or negligence, carelessness, or unskillfulness of any person or
             corporation, then such person or corporation shall be liable to an
             action on the same account by the party so injured. However, no

                                                                                  21
        Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 22 of 24




               recovery may be had under any judgment or combination of
               judgments, whether direct or by way of indemnity under Section 11-
               47-24, or otherwise, arising out of a single occurrence, against a
               municipality, and/or any officer or officers, or employee or
               employees, or agents thereof, in excess of a total $100,000 per injured
               person up to a maximum of $300,000 per single occurrence, the limits
               set out in the provisions of Section 11-93-2 notwithstanding.”

               Plaintiffs allege that the actions of City of Athens employees, as

               described above were negligent, careless and unskillful.


WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment

against Defendant City of Athens for compensatory damages in an amount which

the jury finds reasonable and justifiable under the circumstances, plus costs and

interest.


                               PRAYER FOR RELIEF

   WHEREFORE PREMISES CONSIDERED, Plaintiffs respectfully request the

   following relief:

       a. That this Court render a judgment finding the Defendants liable for the

            aforementioned causes of action;

       b. That is Court issue an Order requiring the Defendants to pay the Plaintiffs

            an award of damages to compensate emotional, physical, and

            psychological injury;

       c. An award of punitive damages;



                                                                                    22
      Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 23 of 24




     d. That this Court issue an Order requiring the Defendants to pay for all

        litigation costs, expenses, and reasonable attorney’s fees associated with

        the filing of this action pursuant to 42 U.S.C. 1988; and

     e. All other relief to which Plaintiffs are entitled or that the Court deems just

        and proper.



                                                          /s/ Richard A. Rice
                                                       RICHARD A. RICE
                                                            ASB8387I66R
                                               ATTORNEY FOR PLAINTIFFS

OF COUNSEL:

THE RICE FIRM, LLC
PO BOX 453, Birmingham, AL 35201
P: 205.618.8733
F: 888.391.7193
E: rrice@rice-lawfirm.com

           PLAINTIFFS DEMAND A TRIAL BY JURY DEMAND




DEFENDANTS MAY BE SERVED AT THE ADDRESSES BELOW.



                                                                                   23
Case 5:21-cv-00510-HNJ Document 1 Filed 04/09/21 Page 24 of 24




                     CITY OF ATHENS
          200 West Hobbs Street Athens, AL 35611.
       Mailing Address: PO Box 1089. Athens, AL 35612
                     Fax: 256-233-8721

                     TREY HOLLADAY
                    455 US Highway 31 N.,
                      Athens, AL 35611

                       RICK CARTER
                    455 US Highway 31 N.,
                      Athens, AL 35611

                     RANDY VICKERS
          200 West Hobbs Street Athens, AL 35611.
       Mailing Address: PO Box 1089. Athens, AL 35612
                     Fax: 256-233-8721

                       BOBBY HAND
          200 West Hobbs Street Athens, AL 35611.
       Mailing Address: PO Box 1089. Athens, AL 35612
                     Fax: 256-233-8721

                       TERRY HAND
          200 West Hobbs Street Athens, AL 35611.
       Mailing Address: PO Box 1089. Athens, AL 35612
                     Fax: 256-233-8721




                                                                 24
